  Case: 1:17-md-02804-DAP Doc #: 1676 Filed: 06/12/19 1 of 3. PageID #: 46404



                            UNITED STATES DISTRICT COURT
                             NORTHERN DISTRICT OF OHIO
                                  EASTERN DIVISION

 IN RE NATIONAL PRESCRIPTION OPIATE                  MDL No. 2804
 LITIGATION
                                                     Case No. 17-md-2804
 This document relates to:
                                                     Judge Dan Aaron Polster
 All Cases




                         COMMISSION TO COURT REPORTER
                       FOR DEPOSITIONS SCHEDULED IN ISRAEL


        Pursuant to Special Master Cohen’s April 3, 2019 Ruling Regarding Jurisdictional

Discovery on Defendants Allergan, Teva, and Mallinckrodt (Doc #: 1534), and the Court’s

subsequent April 11, 2019 Opinion and Order on Teva’s objections to the ruling (Doc #: 1542),

Plaintiffs are entitled to conduct a deposition pursuant to Rule of Civil Procedure 30(b)(6) where

Teva, Ltd. resides in Israel. The Court hereby ORDERS pursuant to Fed. R. Civ. P. 28(b)(1)(D)

that a Commission is granted to Ms. Brenda Matzov of Ra’anana, Israel to administer the oath

and take testimony at the deposition of Teva’s Rule 30(b)(6) designee, Doran Herman, on June

20, 2019 in Tel Aviv, Israel.

DATED: June 12, 2019                  IT IS SO ORDERED


                                      /s/ David R. Cohen
                                      David R. Cohen
                                      Special Master




                                                 1
  Case: 1:17-md-02804-DAP Doc #: 1676 Filed: 06/12/19 2 of 3. PageID #: 46405



                               CERTIFICATE OF SERVICE

      I HEREBY CERTIFY that on this 11th day of June 2019, the foregoing has been
served via email only to the following defense liaison counsel:

Mark Cheffo, Esq.
Dechert LLP
Three Bryant Park
1095 Avenue of the Americas
New York, NY 10036
mark.cheffo@dechert.com

Carol Rendon, Esq.
Baker Hostetler
Key Tower, 127 Public Square
Cleveland, OH 44114
crendon@bakerlaw.com

Enu Mainigi, Esq.
Williams & Connolly
725 Twelfth Street, NW.
Washington, DC 20005
emainigi@wc.com

Shannon McClure, Esq.
ReedSmith
Three Logan Square
1717 Arch Street, Suite 3100
Philadelphia, PA 19103
smcclure@reedsmith.com

Geoffrey E. Hobart, Esq.
Covington & Burling
One CityCenter
850 Tenth Street, NW.
Washington, DC 20001
ghobart@cov.com

Kaspar Stoffelmayr, Esq.
Bartlit Beck
54 West Hubbard Street, Ste 300
Chicago, IL 60654
Kaspar.stoffelmayr@bartlit-beck.com

Tina Tabacchi, Esq.
Jones Day
77 West Wacker Drive
Chicago, IL 60601

                                         2
  Case: 1:17-md-02804-DAP Doc #: 1676 Filed: 06/12/19 3 of 3. PageID #: 46406



tmtabacchi@jonesday.com

Tyler Tarney, Esq.
Gordon & Rees
41 S. High Street, Suite 2495
Columbus, OH 43215
ttarney@grsm.com

Rebecca Hillyer, Esq.
Jonathan Maier, Esq.
Morgan, Lewis & Bockius LLP
1701 Market Street
Philadelphia, PA 19103-2921
steven.reed@morganlewis.com
rebecca.hillyer@morganlewis.com
jonathan.maier@morganlewis.com

xALLDEFENDANTS-MDL2804-Service@arnoldporter.com

mdl2804discovery@motleyrice.com

opioids@golkow.com

                                    s/Mark G. Crawford
                                    Mark G. Crawford
                                    Counsel for Plaintiffs




                                       3
